Cobb, J.
The plaintiff in error was indicted, tried, convicted, and sentenced for a term of six years in the penitentiary for the offense of concealing Thomas J. Wells, an alleged horse thief. The record is brought to this court on error.
On the same day on which Ray was tried and convicted, Wells was tried and convicted of the crime of stealing a horse, being the same offense of which it is alleged that Ray knew him to be guilty when he concealed him. Thát case was brought to this court on error, and the judgment of conviction reversed. Wells v. the State, 11 Neb., 409. The cause was remanded to the district court, and Wells discharged on his personal recognizance. The spectacle is thus presented of a man serving as a felon in the penitentiary for concealing a horse thief, while by virtue of the judgment of this court the alleged horse thief himself has had the brand of felony removed from him, and is enjoying his liberty.
While there is no bill of exceptions accompanying the record in this case, and so we cannot -tell upon what testimony Ray was convicted, yet it will be presumed that the record of Wells’ conviction and the judgment against him *57was a necessary and indispensable part of it. That record has been pronounced erroneous, and reyersed. I therefore conceive it to be the duty of this court, having jurisdiction of the cause by virtue of the petition in error, to reverse the judgment in this case.
The judgment of the district court is therefore reversed, and the cause remanded for further proceedings in accordance with law.
Reversed and remanded.
Maxwell, J., concurs.